           Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 1 of 58




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

RAMSEY MITCHELL,                                   §
                                                   §
        Plaintiff,                                 §    CIVIL ACTION NO. 1:21-cv-00388
                                                   §
v.                                                 §
                                                   §
WILLIAMSON COUNTY, TEXAS,                          §    JURY TRIAL DEMANDED
ROBERT CHODY, ZACHARY CAMDEN,                      §
MARK LUERA, JAMES JOHNSON,                         §
CHARLES DUVAL, LORENZO                             §
HERNANDEZ, A&E TELEVISION                          §
NETWORKS, LLC, and BIG FISH                        §
ENTERTAINMENT, LLC,                                §
                                                   §
        Defendants.                                §

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Plaintiff, Ramsey Mitchell (hereinafter “Plaintiff” or “Mitchell”),

complaining of Defendants, Williamson County, Texas (“the County”), Robert Chody (“Chody,”

“Sheriff Chody,” or “the Sheriff”), Zachary Camden (“Camden” or “Defendant Camden”), Mark

Luera (“Luera” or “Defendant Luera”), James Johnson (“Johnson” or “Defendant Johnson”),

Charles Duval (“Duval” or “Defendant Duval), Lorenzo Hernandez (“Hernandez” or “Defendant

Hernandez”), A&E Television Networks, LLC (“A&E Network”), and Big Fish Entertainment,

LLC (“Big Fish Entertainment”), and for cause would show the Court as follows:

                                I.     NATURE OF THE ACTION

     1. Policing is not meant for entertainment.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 1
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 2 of 58




  2. On June 14, 2019, Ramsey Mitchell was brutally assaulted by deputies with the

     Williamson County Sheriff’s Office (the “WCSO”) after being pulled over for allegedly

     missing a front license plate. After pulling Mitchell over, deputies issued a call to have a

     film crew from the television program “Live PD” come and film the encounter with

     Mitchell. Virtually the entire encounter with Mitchell, including the assault by five

     deputies, was captured on Live PD and broadcast on national cable television with the

     A&E Network and its production company Big Fish Entertainment.

  3. Live PD was featured on the national A&E Network before the program was cancelled by

     the A&E Network and Big Fish Entertainment in the wake of national protests over the

     death of George Floyd and police brutality.

  4. This is an action brought by Plaintiff against Defendants, Williamson County, Texas,

     Robert Chody, Zachary Camden, Mark Luera, James Johnson, Charles Duval, and

     Lorenzo Hernandez for their use of excessive force under the color of state law resulting

     in Plaintiff’s injuries in violation of his rights under the Fourth Amendment of the United

     States Constitution secured pursuant to 42 U.S.C. § 1983.

  5. This action also asserts claims for negligence, gross negligence, and civil conspiracy

     against A&E Network and Big Fish Entertainment for instructing and encouraging sheriff

     deputies with Williamson County to engage in excessive force for viewer entertainment

     on Live PD.

  6. Plaintiff further asserts claims under state law for intentional infliction of emotional

     distress, assault, and battery against Defendants Camden, Luera, Johnson, Duval, and

     Hernandez.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 2
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 3 of 58




  7. Plaintiff alleges that Williamson County and its Policymakers, specifically Sheriff Robert

     Chody and the County Commissioners Court, failed to properly train, supervise, screen,

     discipline, transfer, counsel, or otherwise properly equip and control deputies including

     those who are known, or who should have been known, to engage in the use of excessive

     force. Further, Williamson County failed to properly implement training and policies

     governing the appropriate use of lethal and non-lethal force on members of the public.

  8. The Policymakers had a duty, but failed to implement and/or enforce policies, practices

     and procedures for the WCSO that respected Plaintiff’s constitutional rights to protection

     under the law. This duty was delegated to Defendant Chody to carry out the actions and

     policies of the County Commissioners by overseeing the day-to-day operation of the

     WCSO.

  9. Defendant County and its Policymakers’ failure to adequately supervise, discipline, and

     train the individual Deputy Defendants, failure to implement the necessary policies and

     procedures, and affirmative implementation of unconstitutional policies caused Plaintiff’s

     unwarranted and excruciating physical and mental anguish and injuries.

  10. The Deputy Defendants acted in an objectively unreasonable manner and disregarded the

     rights of Plaintiff, knowing that the County and Defendant Chody would approve and/or

     ratify their actions.

  11. For these civil rights violations and other causes of action discussed herein, Plaintiff

     seeks redress and compensation for damages in his unjustified assault.

                                         II.     PARTIES

  12. Plaintiff, Ramsey Mitchell, is an adult individual and a resident of Diboll, Texas.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 3
        Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 4 of 58




  13. Defendant, Williamson County, Texas is a governmental entity duly organized and

     existing under the laws of the State of Texas. It may be served through its County Judge,

     Bill Gravell, Jr., at 710 S. Main St. #101, Georgetown, TX 78262.

  14. Defendant Robert Chody, at all times relevant, was the elected Sheriff of Williamson

     County and an agent, employee, and Policymaker of Williamson County acting within his

     scope as such. At all times material hereto, Defendant Chody was acting under color of

     law. He may be served through the Williamson County Sheriff’s Office at 508 S. Rock

     St., Georgetown, TX 78626, or wherever he may be found.

  15. Defendant Zachary Camden is and/or was a deputy sheriff with the Williamson County

     Sheriff’s Office. At all times material hereto, Defendant Camden was acting under color

     of law. He may be served through the Williamson County Sheriff’s Office at 508 S. Rock

     St., Georgetown, TX 78626, or wherever he may be found.

  16. Defendant Mark Luera is and/or was a deputy sheriff with the Williamson County

     Sheriff’s Office. At all times material hereto, Defendant Luera was acting under color of

     law. He may be served through the Williamson County Sheriff’s Office at 508 S. Rock

     St., Georgetown, TX 78626, or wherever he may be found.

  17. Defendant James Johnson is and/or was a deputy sheriff with the Williamson County

     Sheriff’s Office. At all times material hereto, Defendant Johnson was acting under color

     of law. He may be served through the Williamson County Sheriff’s Office at 508 S. Rock

     St., Georgetown, TX 78626, or wherever he may be found.

  18. Defendant Charles Duval is and/or was a deputy sheriff with the Williamson County

     Sheriff’s Office. At all times material hereto, Defendant Duval was acting under color of




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 4
        Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 5 of 58




     law. He may be served through the Williamson County Sheriff’s Office at 508 S. Rock

     St., Georgetown, TX 78626, or wherever he may be found.

  19. Defendant Lorenzo Hernandez is and/or was a deputy sheriff with the Williamson County

     Sheriff’s Office. At all times material hereto, Defendant Hernandez was acting under

     color of law. He may be served through the Williamson County Sheriff’s Office at 508 S.

     Rock St., Georgetown, TX 78626, or wherever he may be found.

  20. Defendants Camden, Luera, Johnson, Duval and Hernandez are hereafter collectively

     referred to as the “Deputy Defendants.”

  21. On information and belief, Defendant A&E Network is a corporation organized under the

     laws of Delaware. A&E may be served by its registered agent for service of process, The

     Corporation Trust Company, at Corporation Trust Center 1209 Orange Street,

     Wilmington, DE 19801. Defendant A&E Network has, at all times material hereto, been

     doing business in the State of Texas by filming, producing, and/or airing shows within

     this State.

  22. On information and belief, Defendant Big Fish Entertainment is a corporation organized

     under the laws of New York and having its principal place of business in New York. Big

     Fish Entertainment may be served by and through its counsel, Elizabeth McNamara,

     Davis Wright Tremaine LLP, at 1251 Avenue of the Americas, 21st Floor, New York, NY

     10020-1104. Defendant Big Fish Entertainment has, at all times material hereto, been

     doing business in the State of Texas by filming, producing, and/or airing shows within

     this State.

                           III.    JURISDICTION AND VENUE




PLAINTIFF’S ORIGINAL COMPLAINT                                                         Page 5
          Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 6 of 58




   23. Jurisdiction exists in this Honorable Court pursuant to 28 U.S.C. §§ 1331 and 1343 as

       this action is brought pursuant to 42 U.S.C. § 1983 to redress a deprivation of the Fourth

       Amendment rights of Plaintiff Ramsey Mitchell. Plaintiff further invokes the

       supplemental jurisdiction of this Court pursuant to 28 U.S.C. § 1367 to adjudicate

       pendent state law claims.

   24. Venue is proper in this Court as Defendants’ constitutional violations and intentional torts

       and otherwise violative conduct occurred within the Western District of Texas.

                                IV.     FACTUAL ALLEGATIONS

   25. On June 14, 2019, Deputies Johnson and Camden were out on patrol duty in Austin,

       Texas with a film crew from Live PD eagerly waiting to film an encounter between the

       deputies and anyone being pulled over or stopped by them.

   26. Within less than 10 minutes, Johnson and Camden pulled over approximately 8 vehicles

       on the road in their search for an entertaining encounter for Live PD. Johnson and

       Camden spoke with each vehicle occupant for approximately 30 seconds or less before

       deciding to release the vehicle and conduct another traffic stop on other vehicles for

       either minor traffic violations or for no violation at all.

   27. Camden initiated a traffic stop on Mitchell’s vehicle for the alleged offense of failing to

       have a front license plate.

   28. 6-7 minutes later Mitchell would be face down on the ground, unconscious in a pool of

       his own blood as deputies laughed and applauded each other for the brutal assault they

       initiated against Mitchell while filming for Live PD.

A. Defendant Chody convinces Williamson County to contract with Big Fish

Entertainment for the filming of Live PD and WCSO sheriff deputies for reality television.



PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 6
        Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 7 of 58




  29. Live PD was a reality television series featured on the A&E Network and broadcast

     nationally to millions of viewers from October 2016 to May 2020. The television

     program followed deputies with the WCSO and routinely aired encounters with civilians

     that were often humiliating and dramatized. Big Fish Entertainment was Live PD’s

     production company responsible for producing, developing and editing the program.

  30. The County’s first encounter with a proposed reality television program was in June 2017

     when Defendant Chody approached the County Attorney to engage the Commissioners

     Court about entering into an access agreement with Hit + Run Creative, Inc. for a

     television program featuring law enforcement at work. The County approved the

     agreement but the television program was never developed. The County subsequently

     terminated the agreement in December 2018.

  31. Defendant Chody, still eager to appear on reality television, again approached the County

     about entering into another agreement for a television program centered around women in

     crime scene investigation. Defendant Chody participated in the pitch to the

     Commissioners Court seeking its approval of a contract between Williamson County and

     M2 Productions. Once again, the County approved the contract for production of this new

     television series on March 26, 2019. The series never materialized as the County instead

     decided to contract with Big Fish Entertainment for the filming of Live PD.

  32. Defendant Chody personally appeared at the Commissioners Court to advocate for the

     access agreement between Williamson County and Big Fish Entertainment. The access

     agreement would allow Chody and Big Fish Entertainment to use county vehicles,

     property and facilities for the production of Live PD. Defendant Chody argued that the




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 7
        Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 8 of 58




     County should enter this agreement because it would help with law enforcement

     recruitment and outreach once the WCSO was featured on Live PD.

  33. In January 2018 the Commissioners Court voted unanimously to enter into the access

     agreement with Big Fish Entertainment for the production of Live PD within Williamson

     County.

  34. The County again re-authorized the access agreement with Big Fish Entertainment in

     2019 – only 10 days before the assault on Plaintiff occurred and nearly 3 months after the

     death of Javier Ambler at the hands of Deputies Camden and Johnson that was also

     featured on Live PD.

  35. Dan Cesareo, the creator of Live PD, stated, “The level of transparency ‘Live PD’ offers

     is unlike any other police series on television… When an officer from a participating

     police department gets a call, we act as a natural extension of body cams and dash cams

     that officers are already using, and never know what will transpire.”

  36. In reality, the television program interfered with prosecution by the Williamson County

     District Attorney’s Office and continued to film and profit off the violation of residents’

     constitutional rights at the hands of WCSO deputies. The program routinely deleted video

     footage captured by producers despite knowledge that such video footage would likely be

     evidence in a criminal and/or civil investigation.

  37. The contract between the County and Big Fish Entertainment called for raw video

     footage to be destroyed by Live PD producers within 30 days “except to the extent

     Producer is required to retain the Raw Footage pursuant to a valid court order or other

     state or federal laws.”




PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 8
          Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 9 of 58




B. Williamson County and Defendant Chody incentivized deputies to use excessive force

for the chance to appear on Live PD, be labeled a “Wilco Badass,” and to earn steakhouse

gift cards.

   38. Defendant Chody embraced his newfound celebrity after successfully lobbying the

       County into contracting with Big Fish Entertainment for the production of Live PD.

   39. Defendant Chody frequently promoted Live PD’s presence in Williamson County

       through Twitter, which saw his Twitter followers list grow by tens of thousands of users.

       Defendant Chody’s Twitter account has since been deactivated.

   40. Chody interacted with Live PD fans online, promoted trading cards, collectible poker

       chips, t-shirts and even prize giveaway contests.

   41. One former Williamson County deputy stated that, “When ‘Live PD’ came on the scene,

       it was the glitz, the glamour, the light… Law enforcement went right out the window.”

   42. Among the several tweets promoting Live PD, Defendant Chody wrote the following:

              a. “I believe having #LivePD in WilCo is a necessary tool for our office for many

                 reasons… [and] the community at a large scale approves.”

              b. “The WCSO is proud & excited to announce that we will be featured on #LivePD

                 this weekend!”

              c. “I want this shirt!!!!! #LivePD #LivePDNation” – tweeted in regards to a t-shirt

                 with printed words of “Trust me. I watch Live PD, I’m basically a cop.”

   43. Former Williamson County deputy Christopher Pisa stated during the course of an

       investigation by the Texas Rangers that Commander Steve Deaton rewarded deputies he

       considered to be “Wilco Badass.”




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 9
        Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 10 of 58




  44. Deputy Pisa stated, “They had the intention that we were all ‘Wilco badass’ and, if you

      went out there and did your job and you had to use force on somebody and he agreed

      with it, then you would get a gift card.”

  45. Pisa’s statement was corroborated by former sergeant Troy Brogden who confirmed that

      Commander Deaton would give gift cards to steakhouses to deputies “for what he

      considered good uses of force.” Brogden further explained that the practice and

      discussion surrounding the encouragement of use of force was so prevalent that Deaton

      would “talk about it in groups, including supervisor meetings and classes.”

  46. In fact, after a violent arrest initiated by Pisa in April 2019, Pisa stated that he expected to

      receive a gift card from his supervisors within the WCSO.

  47. Pisa further explained that it was “common knowledge” that Williamson County had a

      policy and practice of rewarding deputies with gift cards for “good” uses of force.

      Commander Deaton was responsible for reviewing these incidents and determining

      whether a deputy would be rewarded with a gift card.

  48. Pisa noted that at least two of the deputies involved in the assault on Ramsey Mitchell,

      including Camden and Johnson, were rewarded with gift cards for their uses of force

      during encounters.

  49. Camden and Johnson were rewarded with gift cards to places including Logan’s

      Roadhouse after using force in one or more encounters.

  50. The County’s practice of rewarding deputies with gift cards after use of force incidents

      ultimately incentivized further use of force, and excessive force, which led to Plaintiff’s

      constitutional rights being violated.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 10
        Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 11 of 58




  51. The County and Chody further incentivized use of force and violence by giving the most

     entertaining deputies the opportunity to showcase their policing on Live PD.

  52. After beginning to film in Williamson County, Live PD became concerned that content

     coming from Chody and the County was not entertaining enough.

  53. Producers with Live PD gave Chody an ultimatum – either engage in more entertaining

     encounters that could be aired on Live PD, which would include more use of force

     incidents, or Live PD would have to leave Williamson County and find a different and

     more entertaining department to film with.

  54. Chody, not wanting to risk the end of the County’s relationship with Live PD, decided to

     build and develop a group of Live PD “stars” that could regularly be featured on the

     show, that had entertaining personalities for cable television, and that were capable of

     engaging in high-risk encounters that would provide for entertaining content with Live

     PD.

  55. Dispatchers were instructed by Chody and the County not to assign calls to deputies who

     were riding with Live PD. These deputies, including many of the Deputy Defendants,

     were marked by a special call sign for emergency dispatchers. Commander Deaton wrote

     in a memo, “This will let communications know that you are not to be assigned calls on a

     burglar alarm that had gone off.”

  56. When a dispatcher accidentally dispatched a Live PD deputy to investigate a burglar

     alarm, Chody personally called the dispatcher’s supervisor to complain. The dispatcher

     explained that Live PD “added unnecessary stress to an already stressful environment…

     Most of us are there because we want to save lives. It became more or less that we were

     having to cater to and do our jobs around the show.”



PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 11
        Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 12 of 58




  57. Live PD was not actually “live,” and the different policing agencies that have appeared

     on the television program, including the WCSO, can selectively veto any content they do

     not want aired on the program.

  58. Chody had editorial control over content aired on Live PD and authority to remove a

     segment from being broadcast on the television program.

  59. Big Fish Entertainment’s contract with Williamson County allowed Chody’s office to not

     only review recorded segments, but also allowed a representative from Chody’s office to

     be in the “local control room” to review footage as it was being recorded by Live PD

     cameras.

  60. Chody’s promotion of Live PD through social media operated under the guise of helping

     the County recruit more deputies, but, in reality, Chody sought to enhance his own

     celebrity and the celebrity of his department during the 29 weeks in which Live PD

     filmed in Williamson County.

  61. Chody continued to allow Live PD to film within Williamson County even as the County

     remained under a “stay-at-home” order due to the COVID-19 pandemic. The Live PD

     crew thus began to operate as “essential workers” within the County.

  62. Chody encouraged his deputies to engage in dangerous, high-risk police tactics, including

     the use of excessive force, because it would continue to enhance his celebrity, and the

     County’s, by having entertaining appearances on Live PD.

  63. One of Chody’s deputies, Deputy Jarred Dalton, corroborated Chody’s encouragement of

     violence by tweeting, “Glad we could make some good TV for the boss man,” and

     “Gonna try to get some good stuff stirred up for y’all tonight.”




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 12
        Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 13 of 58




   64. Deputies who would be featured on Live PD, including the Deputy Defendants, were not

      only rewarded with gift cards and TV appearances for uses of force, but were further

      incentivized to use excessive force on camera because of the desire to go “viral” and

      obtain a large social media presence, much like Chody’s online celebrity once the County

      began to be featured on Live PD.

   65. The Deputy Defendants and Chody each began to see a growing social media presence

      due to their routine appearances on Live PD.

   66. Television celebrity host Dan Abrams would regularly post photos of Live PD “line-ups”

      that would feature deputies across the country, including the Deputy Defendants, for fans

      of Live PD to see which of their favorite officers would be on television that night.

   67. On the day of the assault on Mitchell, Defendant Duval tweeted a photo of a Live PD

      line-up that Dan Abrams shared on social media containing the names and faces of the

      stars of Live PD, “Kicking off Friday night #livepd with @Tac12Wilco, @SheriffChody

      @WilcoKnight1442 and @WilcoTac27. Let’s get this party started gentleman!!!”

C. Despite Chody, Deputy Defendants and Live PD’s misconduct, the County failed to take

action in removing Chody from office.

   68. Williamson County District Attorney Shawn Dick took issue with Chody and Live PD’s

      filming in the county.

   69. Dick’s concern stemmed from the need to preserve footage, witness contact information,

      and the need to know whether Live PD had been involved in an arrest that was eventually

      sent to the DA’s Office for prosecution.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 13
       Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 14 of 58




  70. Live PD was almost never mentioned in deputy offense reports and the DA’s Office was

     routinely made unaware of Live PD’s involvement in a case. Dick stated, “It was like

     pulling teeth just to find out if something was on ‘Live PD’.”

  71. In June 2019, when the problem with Live PD reached a “boiling point,” according to the

     District Attorney, Dick emailed Chody and reiterated that videos of deputies on Live PD

     “are evidence – just as the recording from a body cam or dash cam is evidence.” Dick

     further explained that state law prohibits the destruction of evidence during an ongoing

     investigation.

  72. However, Chody and Big Fish Entertainment continued to destroy the raw video footage,

     including the raw video footage of the assault on Plaintiff that occurred on June 19, 2019.

  73. The District Attorney warned Chody that his office would be unable to prosecute cases

     where Live PD was involved if the raw video footage was not preserved and if the DA’s

     Office continued to be denied information about Live PD’s involvement in an arrest.

  74. Since January 2019, at least 8 felony cases connected with Live PD were not prosecuted

     by the Williamson County District Attorney’s Office.

  75. The County Commissioner’s Court had the authority and opportunity to begin removal

     proceedings against Chody for official misconduct by filing a petition in District Court

     but failed to do so.

  76. At no time prior to the County’s lawsuit against Chody did the County Commissioners

     Court move to have Chody removed from office for official misconduct despite

     knowledge of his ongoing policy of violating the constitutional rights of residents in the

     county.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 14
        Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 15 of 58




  77. After the death of Javier Ambler and Plaintiff’s assault, Texas state representative James

     Talarico called for Chody’s removal and stated, “Defendant Chody’s department killed a

     citizen that they were sworn to protect and serve… They filmed that killing for a reality

     TV show, and then they covered it up for 15 months and withheld the truth from the

     public. If that’s not official misconduct, if that’s not incompetency, then I don’t know

     what is.”

  78. In August 2019 the County Commissioner’s Court voted to end filming of Live PD

     within the County. Chody ignored the County’s demand and insisted he had the authority

     as Sheriff to continue to allow Live PD to film within the County.

  79. Chody continued to allow the filming of Live PD in Williamson County despite the

     County’s decision to terminate the contract with Big Fish Entertainment. Further, Big

     Fish Entertainment was on notice that the County had terminated the access agreement.

     Despite this knowledge, Big Fish Entertainment decided it would continue to film in

     Williamson County.

  80. In May 2020 the County filed a lawsuit against Chody alleging that the County had the

     sole authority on decision-making regarding Live PD’s presence in the County and that

     Chody had secretly signed a new contract with Big Fish Entertainment without the

     knowledge or permission of the County.

  81. The County’s lawsuit against Chody claimed, “Defendant Chody can perform the core

     duties of sheriff without the live TV show. But he doesn’t want to. Instead, Defendant

     Chody seeks social media and TV exposure like a moth to a light bulb – and he’s flown

     out of his job description to get back on TV.”




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 15
           Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 16 of 58




   82. Rather than serving as a responsible sheriff, the County further alleged that Chody had

      become a “TV producer, reality TV star, [and] show business agent,” while jeopardizing

      “citizen protection for TV ratings and exposure” by “prioritize[ing] TV appearance[s]

      and ratings over safety and proper police work.”

   83. County Commissioner Russ Boles stated that, “'Live PD’ is here to film a for-profit TV

      show. They're not here to be our friends. They're not here to support our community.

      They are here for the money.”

   84. Boles further noted that, “For all [of Chody’s] showmanship, there have been zero ‘Live

      PD’ prosecutions by the [district attorney] because the sheriff won't provide the necessary

      evidence. The sheriff seems to refuse to collect any evidence as it relates to ‘Live PD.’

      And because of this, the DA has to dismiss every one of those cases. The sheriff knows

      this. He knows what's going to happen. He doesn't seem to care. He likes being on TV

      and he doesn’t want to get ‘Live PD’ upset.”

C. The June 14, 2019 assault on Ramsey Mitchell by Deputy Defendants while filming for

Live PD.

   85. On June 14, 2019, Ramsey Mitchell was visiting a friend at an apartment complex in

      Austin, Texas.

   86. Mitchell had visited his friend to ask for help with collecting and selling scrap metal for

      extra cash as Mitchell planned to purchase birthday presents for his step-daughter’s

      birthday that would be taking place that weekend.

   87. As Mitchell was preparing to leave the apartment complex, Deputies Johnson and

      Camden were out on patrol near the apartment complex. Johnson and Camden had a film

      crew with Live PD on standby at a close location as the two deputies searched for an



PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 16
        Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 17 of 58




     encounter and/or interaction with the public that could be used as entertaining content for

     Live PD.

  88. Johnson and Camden collectively initiated traffic stops on approximately 8 vehicles in

     less than 10 minutes.

  89. Upon information and belief, these vehicles were pulled over for either minor traffic

     violations or for no traffic violations at all.

  90. After speaking with each vehicle’s occupants, Johnson and Camden returned to their

     service vehicles and initiated more stops on other vehicles.

  91. As Mitchell exited the apartment complex in his vehicle, he was suddenly being pulled

     over by Johnson who initiated a traffic stop as Mitchell pulled over to the side of the

     road.

  92. Johnson approached Mitchell and instructed him to turn his vehicle off and stay seated

     while the Live PD film crew arrived on scene. Johnson waited to continue the encounter

     until and only after the Live PD film crew arrived to film his encounter with Mitchell.

  93. Given that it was the middle of the summer in Texas, the temperature was high as

     Mitchell sat in his vehicle with the air conditioning turned off as they waited for the Live

     PD film crew to arrive and begin filming.

  94. Mitchell was forced to wait several minutes until the Live PD film crew arrived to

     attempt to learn why he had been pulled over.

  95. Live PD falsely reported on the television program that Mitchell was “driving without a

     license plate.” In fact, Mitchell had been stopped only for allegedly not having a front

     license plate.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 17
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 18 of 58




  96. Mitchell’s stop in reality was a pretext stop for the purpose of filming an entertaining

     episode of Live PD with the Deputy Defendants.

  97. Deputies Camden, Johnson and Luera began to aggressively question Mitchell once the

     Live PD film crew arrived. The scope of their questioning had nothing to do with the

     reason Mitchell was stopped. In fact, questioning by Camden, Johnson and Luera was

     designed to make for entertaining television and to also find a reason to escalate the

     encounter with Mitchell.

  98. When Johnson and Luera learned that Mitchell did not have his driver’s license on his

     person and that the encounter was coming to a close, they suddenly concocted reasons to

     further escalate the encounter.

  99. Rather than return to their patrol vehicles to conduct a search on Mitchell’s license plate,

     as is common police practice, Camden, Johnson and Luera chose to continue the

     conversation with Mitchell in the hopes that an interesting interaction would transpire.

  100.       Luera suddenly asked Johnson, “You smell beer in here?” Johnson replies, “I

             smell alcohol.”

  101.       Mitchell denied possessing or consuming alcohol before or while he was driving

             his vehicle.

  102.       In an effort to make it seem as if Mitchell was being unusually nervous about the

             encounter, Mitchell is asked by Luera why he was sweating, to which Mitchell

             replied, “It’s like 100 degrees out here… I am very warm… It is hot.”

  103.       Johnson, Luera and Camden decided to remove Mitchell from the vehicle to

             perform standardized field sobriety tests.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 18
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 19 of 58




  104.       While being searched for weapons, Mitchell attempted to evade the encounter but

             is only able to take a few steps before being tackled by Johnson, Luera and

             Camden, slammed to the ground, and assaulted.

  105.       While Mitchell remained in a defensive position on the ground with his head

             tucked in towards his body, Johnson proceeded to unjustifiably punch Mitchell in

             the face from the right side of Mitchell’s body while Camden unjustifiably

             punched Mitchell in the face from the left side of Mitchell’s body.

  106.       At approximately the same time as the punches were thrown by Johnson and

             Camden, Luera unjustifiably thrusted his knee into Mitchell’s face and head

             multiple times while standing directly in front of Mitchell. Luera’s blows to

             Mitchell’s face fractured Mitchell’s orbital eye socket and would later require

             extensive reconstructive surgery.

  107.       Mitchell was not resisting arrest or detainment and continued to remain in a

             defensive position while shielding his face and head from more strikes by

             Johnson, Camden and Luera.

  108.       Johnson began to tase Mitchell as Mitchell lay in a fetal position on the ground.

  109.       Luera repeatedly yelled “lay over,” while continuing to thrust his knee into

             Mitchell as Johnson, Camden and Luera collectively prevented Mitchell from

             following their commands.

  110.       Given the restraint on Mitchell, it was impossible for Mitchell to comply with

             deputy commands, even more so as the deputies continued to assault Mitchell

             without giving him the chance to place his hands behind his back.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 19
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 20 of 58




  111.       Luera yelled “hit him again,” while Camden continuously kneed Mitchell in his

             spine and back. Johnson used his taser against Mitchell for a second time as

             Mitchell screamed in pain.

  112.       Deputies yelled at Mitchell to lay on his face, an impossible request given the fact

             that during this time Mitchell was in a seated position with his head close to his

             knees as three deputies restrained him in the same position and remained on his

             back. Throughout this time, Johnson continued to tase Mitchell.

  113.       Mitchell was again hit and kneed in the face by Johnson, causing Mitchell to

             collapse on his own back.

  114.       While Johnson, Camden and Luera attempted to handcuff Mitchell, Luera

             unjustifiably proceeded to place Mitchell in a chokehold restraint.

  115.       Mitchell gasped for air and struggled to breathe while being restrained by Luera’s

             chokehold.

  116.       Despite being in Luera’s chokehold, Johnson and Camden continued to yell at

             Mitchell to “roll over,” which was an impossible demand to comply with given

             that the deputies were physically restricting any sort of movement from Mitchell.

  117.       As Mitchell gasped and struggled for breath, he repeatedly told the restraining

             deputies, “I can’t breathe.”

  118.       When Defendant Charles Duval arrived on scene, he quickly joined the

             unnecessary restraint by sitting on top of Mitchell’s person, further restricting

             Mitchell’s ability to turn over and comply with deputy commands.

  119.       When Duval arrived, Mitchell begged Duval for help by gasping, “Help me… I

             can’t breathe.”



PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 20
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 21 of 58




  120.       As Mitchell continues to gasp “I can’t breathe,” Duval drew his taser and began to

             tase Mitchell again for no justifiable reason, despite four deputies now restraining

             Mitchell while he was in the chokehold.

  121.       After again being tased, Deputy Lorenzo Hernandez arrived on scene with his

             taser drawn and joined the restraint on Mitchell.

  122.       At this point there were five deputies contributing to Mitchell’s unnecessary

             restraint and assault.

  123.       After Duval punched Mitchell in his shoulder for no justifiable reason, Hernandez

             followed suit by punching Mitchell directly to his back 4 times for no justifiable

             reason.

  124.       With five deputies on his back and while being continuously placed in Luera’s

             chokehold, Mitchell was rendered unconscious in a pool of his own blood.

  125.       After being handcuffed and as Johnson, Camden and Duval released their

             restraints, Luera continued to have Mitchell in the chokehold for several more

             seconds for no justifiable reason.

  126.       Mitchell was then dragged to the side of the roadway, still unconscious.

  127.       Mitchell eventually regained consciousness while on the side of the road and

             without provocation was kicked by Camden.

  128.       Camden asked Mitchell, “Are you from around here?” Mitchell replied that he

             was not. Camden replied “Well this is how we do it in Williamson County.”

  129.       Luera examined Mitchell’s injuries by lifting Mitchell’s head off the ground and

             joked to Hernandez, “What do you think?” Hernandez responded, “Looks good

             to me” and that the Deputy Defendants did a good job.



PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 21
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 22 of 58




  130.       The Deputy Defendants then went to speak with a Live PD producer on scene to

             retrieve a media release form for Mitchell to sign so that they could air footage of

             Mitchell’s assault on the television program.

  131.       Camden demanded to know Mitchell’s real name and attempted to force Mitchell

             to sign the media release. Mitchell, barely able to retain consciousness, replied

             that he needed to go to the hospital and that he would not sign any media release.

  132.       The Live PD producer on scene urged Camden and the Deputy Defendants to get

             Mitchell’s signature because it would be necessary to air the episode on

             television. Without the signed release they would have to blur Mitchell’s face

             from the episode.

  133.       Camden threatened Mitchell that if he did not give his real name and sign the

             media release then additional charges would be placed on Mitchell. Mitchell

             again refused to sign the release.

  134.       The Deputy Defendants continued to deny Mitchell medical care and attention

             until he signed the Live PD media release.

  135.       Once EMT arrive on scene they interrupted deputy attempts to force Mitchell to

             sign the Live PD media release and informed the deputies that Mitchell’s jaw was

             visibly crooked and broken and that he needed to go to the hospital immediately.

  136.       Defendant Deputies continued to delay Mitchell’s transport to the hospital out of

             concern for signing the Live PD media release.

  137.       Once Mitchell was eventually transported to the hospital on a stretcher, Deputy

             Defendants continued to joke and laugh at Mitchell because of his injuries.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 22
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 23 of 58




  138.       At one point, Camden commented, “That’s what you get” and that “This ass-

             whooping will be the most exciting episode of the season” regarding Live PD’s

             filming of the incident with Mitchell.

  139.       Camden also stated that he would “go viral” on Facebook and “get a lot of pussy

             off this” after the incident.

  140.       Deputy Defendants joked with Mitchell that he would be famous after this

             encounter on Live PD.

  141.       Once at the hospital, Mitchell was confused and disoriented. When asked what

             year it was, he stated “19…19-90…19…” until the nurse told him he could stop.

  142.       Mitchell stated to investigator Kyle Pence that he was scared about his interaction

             with Deputy Defendants due to what happened when Eric Garner was placed in a

             chokehold and killed in New York City. Mitchell felt as if he was about to die

             when he was placed in the chokehold and begged for help because he could not

             breathe.

  143.       Mitchell left the hospital in a wheelchair, unable to walk or stand for several

             weeks after the assault.

  144.       Mitchell never attempted to harm any of the Deputy Defendants in any way.

  145.       Mitchell never verbally threatened any of the deputies in any way.

  146.       Deputy Defendants never attempted to de-escalate the encounter, despite knowing

             that Mitchell posed no threat of harm. Even when Mitchell attempted to comply,

             it was an impossible task given the amount of force being used on him and that

             the Deputy Defendants were restricting his ability to comply with deputy

             commands.



PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 23
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 24 of 58




  147.       Mitchell was ultimately prosecuted for possession of a controlled substance and

             incarcerated.

  148.       Williamson County District Attorney Shawn Dick called the assault on Mitchell,

             “a brutal takedown.”

  149.       The Texas Rangers began an investigation into the assault on Mitchell but have

             not taken any action or recommended any termination, discipline, or charges

             against the Deputy Defendants.

  150.       Live PD aired an episode showing the encounter and assault on Mitchell and titled

             the episode “Wilco Deputies Fight off Druggie.”

  151.       While incarcerated after the incident, Mitchell was unable to walk, shower or get

             out of bed for approximately three weeks.

  152.       Mitchell suffered a severe concussion resulting in loss of cognitive function,

             including memory loss.

  153.       For the following four weeks after the assault, Mitchell would frequently bleed

             from his ear due to a busted ear drum and concussion he suffered at the hands of

             Deputy Defendants.

  154.       Mitchell suffered an orbital eye socket fracture that required reconstructive

             surgery due to the damage. Mitchell continues to suffer partial blindness in his left

             eye even after surgery.

  155.       Mitchell suffered a fractured jaw and pinched nerves within his jaw that will

             require surgery. To this day Mitchell’s jaw frequently goes numb and loses

             feeling.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 24
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 25 of 58




  156.       Mitchell suffered a torn ligament in his left elbow that would have required

             surgery, but Williamson County delayed Mitchell’s transport to a specialty

             surgeon that would have done Mitchell’s surgery. As a result, the torn ligament

             has improperly healed and continues to cause Mitchell extraordinary pain.

  157.       Mitchell suffered 2 broken teeth and 2 teeth that shifted within his jaw as a result

             of the assault.

  158.       Mitchell suffered a nasal fracture as a result of the assault.

  159.       Mitchell suffered and continues to suffer spinal damage resulting in 2 vertebrae

             becoming misaligned in his spine and causing extraordinary neck and back pain.

  160.       Mitchell suffered and continues to suffer from near constant rectum bleeding as a

             result of the assault.

  161.       Mitchell suffered a sprained ankle as a result of the assault.

  162.       Mitchell was left bloodied and bruised as a result of the assault.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 25
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 26 of 58




  163.       Mitchell’s injuries were so severe that for months after the assault he was required

             to see numerous doctors and medical specialists, including eye and vision

             specialists, elbow specialists, and spine specialists.

  164.       Mitchell was prescribed pain medication, anxiety medication and sleep

             medication as a result of trauma sustained during the assault. After a mental

             evaluation of Mitchell combined with a physical assessment of his injuries, a

             psychiatrist recommended that Mitchell apply for disability benefits once his

             incarceration was over.

  165.       Mitchell suffered and continues to suffer from these severe, permanent and life-

             altering injuries as a direct result of Deputy Defendants’ use of excessive force

             that was caused by the County’s policies, procedures, and training, and as a result

             of the lack of the same.

  166.       Upon information and belief, none of the Deputy Defendants were disciplined for

             their use of excessive force against Plaintiff.

  167.       In fact, Supervisor Roel A. Alafa noted in Defendant Camden’s use of force

             report that Defendant Camden’s use of force was “within the policy guidelines”

             and that “lesser force alternatives were not available,” and that “training and

             proper tactics were followed.”

  168.       Commander Deaton further noted that “It should be noted that one of the deputies

             (Zac Camden) involved did I believe, use excessive profanity. He has been

             counseled regarding this matter and is aware that this can reflect negatively on the

             agency. There were also some inappropriate comments made after the incident

             was over that were captured on the recording system. These comments that were



PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 26
          Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 27 of 58




              made are being investigated by the OPM and that individual will be held

              accountable depending on the result of the investigation. This did demonstrate the

              need to remind our troops to turn off their recording devices once the incident is

              over and there is no longer any investigatory reason to have any on.”

D. Excessive force and misconduct within Williamson County and among the Deputy

Defendants was rewarded by Chody, Policymakers and Live PD.

   169.       Prior to Chody’s tenure as Sheriff in Williamson County, the County conducted

              thorough background checks for all applicants seeking employment with the

              WCSO.

   170.       Chody ended the practice of conducting thorough background checks, and instead

              implemented a policy where background checks would only examine minimal

              information.

   171.       Under Chody’s new policies, conduct that would have typically disqualified

              applicants would no longer be considered in the hiring determination process.

   172.       Mike Klier, former president of the Williamson County Deputies Association,

              stated that Chody would hire his deputies based on their ability to entertain TV

              audiences rather than their ability to be effective deputies.

   173.       Klier stated, “If you are looking for guys who are chasing Hollywood lights with

              blue [police] lights, you’re going to get exactly what we got – and that is a

              disaster.”

   174.       As detailed below, Chody hired several problematic deputies who had either been

              disciplined or fired by other law enforcement agencies for misconduct, including

              the use of excessive force. These deputies, including the Deputy Defendants, had



PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 27
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 28 of 58




             a history of use of excessive force and continued this pattern of excessive force

             when they encountered, assaulted and nearly killed Plaintiff.

  175.       On March 28, 2019, Javier Ambler was killed in an encounter involving

             Defendants Camden and Johnson during the filming of Live PD.

  176.       Ambler was initially being stopped for failing to dim his headlights for oncoming

             traffic, but a high-speed chase ensued for approximately 20 minutes while

             Camden and Johnson spoke to the Live PD camera about the chase.

  177.       When Ambler’s vehicle crashed and he surrendered, Johnson still tased Ambler

             despite Ambler posing no threat and complying with Johnson’s commands. When

             Camden arrived on scene, he used his taser to drive stun Ambler directly in his

             back for no justifiable reason.

  178.       Ambler informed the deputies that he had congestive heart failure and repeatedly

             gasped, “I can’t breathe.” While Johnson and Camden continued their assault on

             Ambler, which included further use of the taser, Camden comments, “I’m pretty

             sure I broke his finger.” After Ambler goes unconscious, the deputies fail to

             render any sort of aid to Ambler. The entire incident was captured by Live PD

             cameras.

  179.       The county medical examiner classified Ambler’s death as a homicide due to

             congestive heart failure and cardiovascular disease in combination with forcible

             restraint.

  180.       Camden and Johnson were not disciplined for their actions in causing Ambler’s

             death nor were they placed on administrative leave while the matter was being

             investigated. In fact, both Camden and Johnson continued to be on patrol and



PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 28
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 29 of 58




             continued their roles on Live PD after Ambler’s death. Less than three months

             later Camden and Johnson would participate in the assault on Ramsey Mitchell.

  181.       Regarding employment with the WCSO, Defendant Johnson stated in a social

             media livestream while promoting Live PD that, “This was my dream agency

             when I got into the job, it just took me about seven years to make it back here.”

  182.       Upon information and belief, both Camden and Johnson had previously sought

             employment with the County but were denied prior to Chody’s tenure as sheriff in

             the County due to problematic backgrounds.

  183.       In 2005, Johnson was listed in a City of Austin police report for assault. In 2016,

             while working for the Bastrop County Sheriff’s Office, Johnson was suspended

             for crashing his patrol car.

  184.       Johnson was also involved in multiple high-speed and dangerous police chases

             while working for Chody and the County, including the chase that would lead to

             the death of Ambler and a chase that reached 100 miles per hour that Johnson

             began because the driver had his headlights off.

  185.       Johnson was also involved in another high-speed and unnecessary chase because

             of a suspect whose vehicle allegedly had expired registration.

  186.       During Camden’s last five months with Bastrop County, he was disciplined at

             least three times. Bastrop County also required Camden to take additional courses

             on constitutional rights of suspects after Camden conducted a search on a home

             without legal justification.

  187.       Once Camden applied to work for Chody and the County, two of Camden’s

             references described Camden as being too “aggressive” when out on patrol.



PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 29
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 30 of 58




  188.       An internal investigation within the WCSO cleared both Camden and Johnson of

             any wrongdoing in Ambler’s death in April 2019. In March 2021, Camden and

             Johnson were indicted on manslaughter charges for their roles in Ambler’s death.

             Defendant Chody and the Williamson County general counsel were also indicted

             but for charges related to tampering with evidence stemming from the destruction

             or concealing of audio and video footage surrounding these events.

  189.       On September 21, 2019, Defendant Hernandez was responding to an alleged

             domestic violence dispatch call at an apartment complex and attempted to force

             himself into a 20-year-old woman’s home after the woman refused his entry.

             Other deputies on scene warned the woman, “Let go of the door, or you’re going

             to be tased.” The woman told deputies, “I do not want to talk to you, especially

             Williamson County.” The woman continued to deny deputies entry into her home

             and they attempted to place her in handcuffs. Suddenly and without provocation,

             Defendant Hernandez grabbed the woman by her chin and pushed her head

             against the wall and threatened to use his taser on her.

  190.       Hernandez eventually pushed his way inside of the home despite the woman’s

             assurances that the suspect was not inside. After clearing the home and not

             finding the suspect, Hernandez launched into a lecture about the woman failing to

             comply. Hernandez told her, “When we don’t get your cooperation, that is what

             happens… All this screaming and all this shit does not make us stop. OK?”

  191.       Chody suspended Hernandez for only one day following an internal affairs

             investigation of the encounter. Chief Deputy Tim Ryle said Hernandez’s “failure




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 30
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 31 of 58




             to properly deescalate the incident is unacceptable.” Hernandez was promoted by

             Chody only two months after the encounter.

  192.       Four months before being hired by Williamson County, Hernandez had left his

             .40 caliber handgun at a Wingstop restaurant. Hernandez was suspended without

             pay for only 12 hours.

  193.       While at Williamson County, Hernandez quickly became one of the “star”

             deputies that was frequently featured on Live PD.

  194.       Hernandez also had a strong personal relationship with Defendant Chody and

             would frequently assist with Chody’s fundraising efforts. At one fundraiser where

             Hernandez was to be slammed through a wooden table by a professional wrestler,

             Hernandez decided to wear a t-shirt with the words “Tased and Confused” printed

             on the t-shirt.

  195.       Deputy Mark Luera was one of the Live PD “stars” that was frequently featured

             on the television show and participated in dramatized traffic stops, SWAT raids,

             and cases of excessive force to create entertaining television for Live PD and

             increase his own celebrity.

  196.       In June 2019, Defendant Chody took a selfie with Defendant Luera and captioned

             the image “A true leader.” Chody also referred to Luera as a “Wilco Rock Star.”

  197.       In November 2017, Luera was employed with the Austin Police Department. An

             internal investigation was being done concerning Luera’s participation in a special

             human trafficking detail at the city’s airport. Luera was being investigated for

             using his special clearance badge at least 9 times to allow his family and friends

             to bypass TSA security for a flight to Cancun, Mexico. Luera repeatedly lied



PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 31
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 32 of 58




             about who he was traveling with and other details surrounding the use of his

             special clearance badge. Luera’s actions and dishonesty resulted in the loss of his

             security license, a $370 fine to the Austin Municipal Court, and a $2,000 federal

             fine.

  198.       In a November 3, 2017 disciplinary report surrounding Luera’s conduct, Austin

             police chief Brian Manley stated, “His dishonest statements during the criminal

             investigation will compromise his credibility as a witness if he continues to serve

             as a police officer.”

  199.       When the Austin Police Department planned to fire Luera at a disciplinary

             hearing in November 2017, Luera instead resigned and was hired by Defendant

             Chody and the WCSO just three days after resigning from the Austin Police

             Department.

  200.       Williamson County stated it was aware of Luera’s “honorable and meritorious

             service,” as well as the “findings in the incident where he made mistakes.”

  201.       Within 18 months of being hired by the County, Luera was promoted by Chody to

             detective. Four months after this promotion, Chody bypassed the traditional

             promotional process and promoted Luera to lieutenant in charge of the County’s

             training academy.

  202.       Luera’s speedy promotions was directly correlated to Chody’s desire to see his

             Live PD “stars” become more permanent fixtures on the show and within the

             WCSO.

  203.       On May 2, 2019, Chody sent Luera to lead a dramatic and unnecessary SWAT

             raid on Asher Watsky’s home during the filming of Live PD. Approximately two



PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 32
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 33 of 58




             weeks before the raid, a warrant had been issued for Watsky’s arrest. In fact,

             earlier that day on May 2, Watsky and his attorney appeared in court regarding

             Watsky’s criminal case. Rather than executing the warrant at the courthouse and

             arresting Watsky, Luera, County staff and producers with Live PD were

             incentivized to execute arrest warrants in dramatic fashion for Live PD

             entertainment.

  204.       Chody and Luera’s SWAT raid on Watsky’s home involved armored vehicles,

             militarized weapons, a battering ram, and a smoke bomb that was utilized prior to

             entering Watsky’s home. The staged raid was filmed for the purposes of showing

             the event on Live PD and to showcase the County’s aggressive policing tactics.

  205.       On April 21, 2019, Deputy Christopher Pisa used unnecessary and excessive force

             on Imani Nembhard after pulling her over for a minor traffic violation. In fact,

             Pisa pulled Nembhard over for failing to have a front license plate on her vehicle

             – the same offense that Plaintiff was pulled over before he was brutally attacked

             by Deputy Defendants.

  206.       Pisa assaulted Nembhard without any legal justification by shoving his knee into

             her back, pulling multiple braids out of her scalp, and scraping her genitals across

             the pavement.

  207.       In April 2019, supervisors within the County cleared Pisa of any wrongdoing.

             Later that year, in October 2019, Pisa was indicted by a grand jury for official

             oppression and assault causing bodily injury against Nembhard.

  208.       The County rehired Pisa in January 2020, despite Pisa having been criminally

             indicted for his assault on Nembhard.



PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 33
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 34 of 58




  209.       Sheriff Mike Gleason, the current Sheriff of Williamson County, stated regarding

             Pisa’s use of force incident that, “I think a lot of those [other WCSO uses of

             excessive force] were for entertainment value, and this one was just something

             due to a lack of training.”

  210.       In another incident, Chody sent the SWAT team to arrest a suspect with a warrant

             for drug possession. Chody and the SWAT team utilized a no-knock warrant and

             flash bang grenades to create more entertaining television for Live PD.

  211.       Deputies broke down the suspect’s door, fired flash bang grenades into the home

             an arrested the suspect on Live PD. Deputies unnecessarily used violence and

             excessive force without any legal justification. Their purpose in bringing the

             SWAT team and flash bang grenades was solely to produce entertaining

             television for Live PD.

  212.       On January 25, 2019, Scott Phillip Lewis was pulled over by a Williamson

             County deputy for allegedly driving while intoxicated. The encounter was filmed

             by Live PD and the deputy and production crew forced Lewis to wait until a film

             crew arrived to begin the encounter. The deputy repeatedly remarked to the Live

             PD camera that Lewis had urinated himself. The deputy’s statements, and Live

             PD’s involvement in a routine traffic stop, had the effect of humiliating Lewis.

             Lewis was physically restrained and assaulted during the arrest which resulted in

             a broken shoulder.

  213.       Chody also personally has a history of using excessive force. Prior to winning and

             collecting on a $51 million jackpot, Chody was a police officer with the City of

             Austin.



PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 34
          Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 35 of 58




   214.       In 1998 Chody encountered 15-year-old Marcus Frank and placed him in a

              chokehold while restraining Frank against his patrol vehicle.

   215.       When Frank began to experience a seizure due to his epilepsy, Chody continued

              to restrain and hold Frank in the chokehold.

   216.       The City of Austin paid a $30,000 settlement to resolve the claims against Chody.

              When asked about the incident later, Chody remarked that he had been a “good

              cop” and did nothing wrong.

E. Live PD and County policy, practices and/or customs encouraged deputies to engage in

excessive force for entertainment, resulting in drastic increase in use of force incidents

within Williamson County.

   217.       Chody, as a Policymaker for the County, created a policy, practice and/or custom

              within the WCSO that encouraged excessive force and failed to supervise, train

              and discipline officers who committed excessive force.

   218.       Despite the troubled history of misconduct and excessive force among each of the

              Deputy Defendants, Chody not only hired problematic deputies to the WCSO, but

              also actively promoted them within the department and commended their

              performances through social media.

   219.       After the death of Javier Amble, Defendants Camden and Johnson were

              investigated for use of excessive force. Despite the pending investigation, Chody

              and the WCSO chose to allow Camden and Johnson to continue to patrol

              Williamson County, engage with the public, and commit further acts of violence.

              Camden and Johnson continued to be Live PD stars and were allowed to commit




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 35
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 36 of 58




             the assault on Plaintiff absent any discipline for their conduct in the Ambler

             matter.

  220.       Defendants Camden and Johnson were never placed on administrative leave,

             despite having killed Ambler and being the subject of an investigation.

  221.       Officers engaged in “good” uses of force were rewarded with gift cards to

             steakhouses. Conduct among the Deputy Defendants and other deputies within the

             County were repeatedly ratified or failed to be investigated.

  222.       The WCSO’s internal policies states that a chokehold can only be used as a last

             resort. Despite this policy, the County, Chody and the WCSO ratified Defendant

             Luera’s actions in assaulting and placing Mitchell in a chokehold, even while

             Mitchell was restrained and eventually handcuffed.

  223.       Williamson County attorney Lisa Carson stated, “The policy classifies use of a

             chokehold as deadly force and prohibits it in all cases except where deadly force

             is necessary and justified and other methods of restraint are ineffective.”

  224.       Attorney Carson further explained, “Use of a chokehold by a WCSO deputy is

             prohibited in all cases unless it is the only option available to the deputy to protect

             him/herself or another person from immediate risk of death or serious bodily

             injury."

  225.       Per the WCSO policy, deputies are requested to start with the lowest level of

             force appropriate. Defendant Deputies immediately resorted to punching, knee

             jabs and tasing despite a lack of justification for such uses of force.

  226.       The County, Chody and the WCSO failed to take any disciplinary action against

             Defendant Luera or the Deputy Defendants. Defendant Luera, and any



PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 36
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 37 of 58




             surrounding deputies or individuals, were not at immediate risk of death or

             serious bodily injury. Nonetheless, Defendant Luera placed Mitchell in a

             chokehold and continue the restraint until and even after Mitchell was rendered

             unconscious.

  227.       Three months after the death of Javier Ambler, Chody was in a live chat and

             decided to compliment Defendant Johnson and the Live PD show by saying,

             “You’re doing an extremely good job and representing Wilco very well… I just

             wanted to say hello and how proud I am not only of J.J., but of all the troops that

             are on Live PD.”

  228.       Between 2017 (the last year before Live PD began filming in the County – and

             2019 (after Live PD operated in the County for a full year – the number of use of

             force incidents doubled.

  229.       During the weeks in which Live PD was being filmed in the County, deputies

             used force much more often than when they were not accompanied by Live PD

             camera crews.

  230.       Use of force incidents rose in 2019 with the filming of Live PD compared to the

             previous year despite Williamson County’s violent crime rate dropping by 7%.

  231.       The number of incidents where tasers were used in the County nearly doubled

             from 2017 to 2019.

  232.       Deputies used tasers in more than half of all use of force incidents between 2017

             and 2019.

  233.       Additionally, 55% of Williamson County’s use of force incidents in 2019

             occurred during the 29 weeks in which Live PD was filming in the County.



PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 37
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 38 of 58




  234.       More than 40% of deputies named in use of force reports since 2017 had been

             with the County for two years or less. In at least 12 cases, deputies involved had

             been employed for less than a year.

  235.       Nearly three-quarters of use of force encounters during the 2017-2019 period

             resulted in injuries.

  236.       The Austin American-Statesman analyzed 124 use of force incident reports from

             2017 to 2019 and discovered that only two cases over the course of three years

             did supervisors find policy violations.

  237.       In 2017, the County changed its training academy academic standards without

             permission from the Texas Commission on Law Enforcement. Although police

             officers in Texas are required to receive 5-7 months of training before working

             independently, in Williamson County that training period was reduced to 12

             weeks due to Chody’s insistence.

  238.       Many deputies in Williamson County were allowed to patrol the county without

             receiving adequate and appropriate training, including the Deputy Defendants.

  239.       Many of the Deputy Defendants had only recently been employed by the County

             before the assault on Ramsey Mitchell.

  240.       Defendant Luera had been employed for less than 2 years prior to his assault on

             Mitchell.

  241.       Defendant Camden had only completed academy training approximately 3

             months prior to the assault on Mitchell.

  242.       Defendant Johnson had only been on patrol for approximately 5-6 months prior to

             the assault on Mitchell.



PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 38
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 39 of 58




  243.       In November 2020, a bill was introduced in the Texas Legislature that would

             prohibit law enforcement from working with reality television shows. On April

             15, 2021, the bill was passed by the Texas House by a vote of 110 to 34.

                                  V.         CAUSES OF ACTION

             COUNT I: 42 U.S.C. § 1983 EXCESSIVE FORCE
  RAMSEY MITCHELL AGAINST ZACHARY CAMDEN, MARK LUERA, JAMES
       JOHNSON, CHARLES DUVAL, AND LORENZO HERNANDEZ

  244.       Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.

  245.       Plaintiff would show that the actions of each of the Defendants named in this

             Count on the date at issue in this Complaint deprived Mitchell of his

             constitutional rights.

  246.       Plaintiff would show that at all times material hereto, the Defendants had a duty

             to avoid infliction of unjustified bodily injury to Plaintiff, to protect his bodily

             integrity and to not trample on his constitutional rights.

  247.       Plaintiff would show that the Deputy Defendants failed to act as objectively

             reasonable officers would have acted in the same or similar circumstances. That

             is, the Deputy Defendants, without legal or necessary justification or the need to

             do so, used excessive force as described above and caused severe and lasting

             physical injury to Plaintiff.

  248.       The individual Defendants named herein witnessed and directly participated in the

             conduct resulting in Plaintiff’s injuries by applying unreasonable, unnecessary,

             and excessive force to the Plaintiff while he was restrained by multiple law

             enforcement officers, and took no action to stop the wrongful and unconstitutional

             conduct of the other Defendants.


PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 39
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 40 of 58




  249.       Plaintiff would show that the Deputy Defendants denied Plaintiff his right to be

             free from the use of excessive force in violation of the Fourth Amendment to the

             United States Constitution.

  250.       The actions by Deputy Defendants taken on that day were not objectively

             reasonable because they were designed to inflict excessive force in restraining an

             individual in a non-threatening situation that included several restraining deputies

             and other deputies who quickly arrived on scene.

  251.       The unjustified and excessive force used by the Deputy Defendants was not

             reasonable, nor was it necessary under the circumstances. Plaintiff was restrained

             by five deputies, assaulted by closed-fist strikes, knee jabs, a chokehold, and

             multiple uses of the taser. When Plaintiff was handcuffed and unconscious, he

             continued to be assaulted with no reasonable justification.

  252.       The force used by the Deputy Defendants was objectively unnecessary, excessive

             and unreasonable under the circumstances, as Plaintiff did not pose an immediate

             threat to the safety of the Deputy Defendants or others. The Deputy Defendants

             embarked on a willful, malicious, reckless and outrageous course of conduct that

             was intended to cause and, in fact did cause Plaintiff to suffer extreme and severe

             physical pain and injury, as well as mental and emotional distress, anxiety, terror

             and agony.

  253.       As a result of the conduct by the Deputy Defendants, Defendants are liable to

             Plaintiffs for his injuries and resulting damages, either because they were integral

             participants in the use of excessive force or because they failed to intervene to

             prevent these violations.



PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 40
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 41 of 58




                COUNT II: 42 U.S.C. § 1983 MUNICIPAL LIABILITY
              RAMSEY MITCHELL AGAINST WILLIAMSON COUNTY
                    Unconstitutional Custom, Policy or Practice

  254.       Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.

  255.       On and for some time prior to June 14, 2019 (and continuing to the present date)

             Defendants County, the WCSO, and Defendant Chody deprived Plaintiff of the

             rights and liberties secured to him by the Fourth and Fourteenth Amendments to

             the United States Constitution, in that said Defendants and their supervising, and

             managerial employees, agents, and representatives, acting with gross negligence

             and with reckless and deliberate indifference to the rights and liberties of the

             public in general, knowingly maintained, enforced and applied an official policy

             recognized by the County and the WCSO.

  256.       The Deputy Defendants were acting under color of law.

  257.       The Deputy Defendants acted pursuant to an expressly adopted official policy or a

             longstanding practice or custom of the Defendant County.

  258.       On information and belief, none of the Deputy Defendants or Defendant Chody

             were terminated or disciplined for the unnecessary and unjustified assault on

             Plaintiff.

  259.       Defendant County, together with Defendant Chody and other Policymakers,

             including the County Commissioners and supervisors maintained, inter alia, the

             following unconstitutional customs, practices, and policies:

          a. Using excessive force;

          b. Providing inadequate training regarding the use of force;

          c. Providing inadequate training regarding the de-escalation of force;


PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 41
      Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 42 of 58




       d. Lower the amount of training required to leave the training academy;

       e. Employing and retaining as law enforcement officers those who Defendant

          County and Defendant WCSO, at all times material herein, knew or reasonably

          should have known had dangerous propensities for abusing their authority and for

          mistreating citizens through assault and excessive use of force;

       f. Inadequately supervising, training, controlling, assigning and disciplining law

          enforcement officers who Defendants each knew, or in the exercise of reasonable

          care, should have known had the aforementioned propensities and character traits;

       g. Employing and retaining officers who have been known to be abusive;

       h. Maintaining grossly inadequate procedures for reporting, supervising,

          investigating, reviewing, disciplining and controlling the intentional misconduct

          by those who are law enforcement officers;

       i. Failing to adequately discipline law enforcement officers for the above-referenced

          categories of misconduct and discipline that is so slight that is tantamount to

          encourage misconduct;

       j. Rewarding deputies with steakhouse gift cards when a use of force incident

          occurred;

       k. Rewarding deputies with titles such as “Wilco Badass” and featuring them on

          popular social media platforms and posts;

       l. Rewarding deputies who used force with appearances on Live PD and the

          notoriety that came with such national TV appearances;

       m. Having and maintaining an unconstitutional custom and practice of using

          excessive force and covering up police misconduct. These customs and practices



PLAINTIFF’S ORIGINAL COMPLAINT                                                         Page 42
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 43 of 58




             by the County, Chody and the WCSO were condoned by Defendants in deliberate

             indifference to the safety and rights of civilians, including the Plaintiff.

  260.       By reason of the aforementioned policies and practices of Defendants County, the

             WCSO and their Policymakers, Plaintiff experienced severe pain and suffering for

             which he is entitled to recover damages. The aforementioned acts and omissions

             also caused Plaintiff’s pain and suffering.

  261.       Defendants County, Chody, and the WCSO together with various other officials,

             whether named or unnamed, had either actual or constructive knowledge of the

             different policies, practices, and customs alleged in the paragraphs above. Despite

             having knowledge as stated above, these Defendants encouraged, condoned,

             tolerated and through actions and inactions ratified such policies. Said Defendants

             also acted with deliberate indifference to both the foreseeable effects and

             consequences of these policies and to the constitutional rights of Plaintiff, and

             other individuals similarly situated.

  262.       By perpetuating, sanctioning, tolerating, and ratifying the outrageous conduct and

             other wrongful acts, Defendants County, Chody, and the WCSO acted with an

             intentional, reckless, callous disregard for the well-being of Plaintiff and his

             constitutional and human rights. Defendants’ actions were willful, wanton,

             malicious, fraudulent, and extremely offensive and unconscionable to any person

             of normal sensibilities.

  263.       Furthermore, the policies, practices, and customs implemented, maintained and

             still tolerated by Defendants County, Chody, and the WCSO were affirmatively

             linked to, and were a significantly influential force behind the Plaintiff’s injuries.



PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 43
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 44 of 58




               COUNT III: 42 U.S.C. § 1983 MUNICIPAL LIABILITY
             RAMSEY MITCHELL AGAINST WILLIAMSON COUNTY
                                 Failure to Train

  264.       Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.

  265.       Williamson County is liable for all damages suffered by Plaintiff pursuant to

             Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978) and 42 U.S.C. § 1983 based

             on an official policy or custom of the WCSO of which the County Commissioners

             and Defendant Chody all had actual or constructive knowledge that was a moving

             force behind the constitutional violations alleged herein.

  266.       The conduct of the Deputy Defendants as set forth in the preceding paragraphs

             evinces the excessive and unreasonable use of force in violation of Plaintiff’s

             constitutional rights.

  267.       The conduct set forth supra evinces a custom of using excessive or improper

             force, a lack of policies and training instructing deputies on the appropriate

             manner in which to handle individuals through non-lethal tactics, including the

             use of tasers, strikes to the head and body of detainees, knee thrusts to the face,

             head and body, headlocks/chokeholds and restricting the breathing of detainees

             when no immediate risk of harm is posed to deputies or the public.

  268.       With respect to the claims made the basis of this lawsuit, the County and the

             WCSO failed to adequately train, supervise or discipline its employees regarding

             the unnecessary use of excessive force. The failure to train, supervise or discipline

             its employees in a relevant respect reflects a deliberate indifference on the

             County, WCSO, Defendant Chody to the rights of the City’s inhabitants and is

             actionable under 42 U.S.C. § 1983.


PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 44
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 45 of 58




  269.       Defendant County and Defendant Chody developed and maintained a policy of

             deficient training of its police force in the appropriate use of force against

             suspects who are not resisting. The County’s training is designed and

             implemented by Defendant Chody and the County to act in this regard.

  270.       The County and Chody’s failure to provide adequate training to its sheriff

             deputies regarding the use of excessive force reflect deliberate indifference by the

             Policymakers and reckless and conscious disregard for the obvious risk that

             officers would use excessive on citizens and made the violation of Plaintiff’s

             constitutional rights, including his severe injuries, a reasonable probability.

  271.       Deputy Defendants were acting under the color of law and acting pursuant to

             customs, practices and policies of the County and the WCSO in regards to the use

             of excessive force as authorized and/or ratified by the Policymakers, specifically

             Defendant Chody and the County when they deprived Mitchell of rights and

             privileges secured to him by the Fourth Amendment to the United States

             Constitution and by other laws of the United States, by the County failing to provide

             proper training in the use of excessive force in violation of 42 U.S.C. § 1983 and

             related provisions of federal law and in violation of the above cited constitutional

             provisions.

  272.       On information and belief, Defendant County, the WCSO, and Defendant Chody,

             acting through official policies, practices, and customs, and with deliberate,

             callous, and conscious indifference to the constitutional rights of Plaintiff, failed

             to implement and/or enforce the policies, procedures; and practices necessary to

             provide constitutionally adequate protection and assistance to Plaintiff and



PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 45
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 46 of 58




             implemented policies, procedures, and practices which actually interfered with or

             prevented Plaintiff from receiving the protection, assistance and care he deserved.

  273.       The WCSO academy changed academic standards without approval to make it

             easier for some cadets to graduate from the academy and begin patrol.

  274.       For instance, the following conduct, policies, and customs, inter alia, by

             Defendants violated Mitchell’s constitutional rights:

          a. The inadequacy of WCSO’s policies, training, supervision or discipline relating to

             the use of excessive force;

          b. The inadequacy of WCSO's policies, training, supervision or discipline relating to

             the use of non-lethal force and tactics, including the use of closed-first strikes,

             repeated use of tasers, use of headlocks/chokeholds, and kneeling on suspects;

          c. The adoption of completely subjective continuum of force policy that can be

             expressly avoided and which leaves the use of excessive force exclusively to the

             unchecked discretion of officers on the scene;

          d. The adoption of a policy that allows officers to use the degree of force that the

             officer feels brings the situation quickly under control as per his or her individual

             judgment even if that method is excessive force;

          e. Lack of training in regard to effective communication with citizens while giving

             them commands and determining their compliance.

          f. Using excessive force against Mitchell although he caused no immediate threat;

             and

          g. Using excessive force against Mitchell while he was detained and not resisting.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 46
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 47 of 58




  275.       The County’s failure to properly train, supervise and discipline its police officers

             regarding the use of force was the proximate cause of the violation of Mitchell's

             constitutional rights.

                COUNT IV: 42 U.S.C. § 1983 MUNICIPAL LIABILITY
              RAMSEY MITCHELL AGAINST WILLIAMSON COUNTY
                       Failure to Supervise and/or Discipline

  276.       Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.

  277.       On Plaintiff’s governmental liability claim against the County for failing to

             supervise and/or discipline its officers for prior violations and the resulting lack of

             supervision:

          a. The County and Defendant Chody failed to adequately supervise and/or discipline

             its employees in handling usual and recurring situations with which they deal;

          b. The County and Defendant Chody were deliberately indifferent to the need to

             supervise and/or discipline its officers and/or employees adequately;

          c. The failure to adequately supervise and/or discipline its officers proximately

             caused the deprivation of Mitchell’s constitutional rights; and

          d. The County and Defendant Chody failed to adequately supervise and/or discipline

             the Deputy Defendants for assaulting Mitchell for no lawful reason, resulting in

             the severe injuries to Mitchell.

  278.       Despite having knowledge of the Deputy Defendants’ violations of the policies

             and other best police practices as described above, the County, WCSO, and

             Defendant Chody failed and/or refused to adequately discipline the Deputy

             Defendants. The County's Policymakers were well aware of the out-of-control

             behavior of the Deputy Defendants but have failed to take any actions. The


PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 47
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 48 of 58




             County’s failure to adequately supervise and/or discipline its deputies was

             therefore the moving force behind Plaintiff’s damages.

               COUNT V: 42 U.S.C. § 1983 SUPERVISORY LIABILITY
                RAMSEY MITCHELL AGAINST ROBERT CHODY

  279.       Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.

  280.       Defendant Chody, as the elected Sheriff in Williamson County, maintained,

             encouraged, implemented and ratified unconstitutional policies with deliberate

             indifference to the constitutional violations that directly caused the excessive

             force administered by the Deputy Defendants against Plaintiff.

  281.       Defendant Chody, as the final Policymaker, acting under color of law, has a

             history of ratifying unreasonable and unnecessary uses of force.

  282.       Defendant Chody, as the final Policymaker, acting under color of law, who had

             final policymaking authority concerning the Deputy Defendants’ actions ratified

             the actions taken by the Deputy Defendants and the bases for them. Defendant

             Chody knew of and approved of the individual Defendants’ acts.

  283.       Defendant Chody and the WCSO has determined that the actions of the Deputy

             Defendants were within policy.

  284.       The aforementioned acts and omissions caused Plaintiff’s pain and serious

             injuries.

  285.       The following unconstitutional policies were maintained and implemented by

             Chody and the WCSO:

          a. Defendant Chody encouraged the use of excessive force by rewarding deputies

             who had encounters involving use of force with gift cards to steakhouses;



PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 48
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 49 of 58




          b. Defendant Chody encouraged the use of excessive force by promoting Live PD

             and enlisting a select group of deputies, including the Deputy Defendants, that

             would serve as Live PD “stars” within the television program and the WCSO;

          c. Defendant Chody encouraged the use of excessive force by giving deputies who

             used excessive force the name “Wilco Badass”;

          d. Defendant Chody encouraged the use of excessive force by hiring deputies,

             including the Deputy Defendants, who had past histories of excessive force and

             misconduct;

          e. Defendant Chody encouraged the use of excessive force by failing to supervise,

             discipline or otherwise counsel deputies, including the Deputy Defendants, when

             they used excessive force;

          f. Defendant Chody encouraged the use of excessive force by failing to train

             deputies, including the Deputy Defendants, on de-escalation, appropriate use of

             force, the use of tasers, non-lethal policing tactics and how to appropriately

             conduct traffic stops;

          g. Defendant Chody encouraged the use of excessive force by ignoring the dramatic

             increase in cases of excessive force within the county that coincided with the

             filming of Live PD; and

          h. Defendant Chody encouraged further misconduct by continuing to film with Live

             PD despite the County instructing him to cease filming with Live PD

                COUNT VI: ASSAULT AND BATTERY
  RAMSEY MITCHELL AGAINST ZACHARY CAMDEN, MARK LUERA, JAMES
       JOHNSON, CHARLES DUVAL, AND LORENZO HERNANDEZ

  286.       Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.


PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 49
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 50 of 58




  287.       On June 14, 2019, Deputy Defendants, while acting within the course and scope

             of their duties as law enforcement officials for the WCSO, without provocation,

             necessity or legal justification, assaulted and battered Plaintiff by repeatedly

             punching, kicking, tasing, choking and thrusting their knees while attacking

             Mitchell while he was being restrained with unreasonable and excessive force and

             violence, thereby causing Mitchell’s injuries as herein described.

  288.       On information and belief, Plaintiff alleges that Defendant County, WCSO, and

             its Policymakers are responsible for implementing, maintaining, sanctioning,

             ratifying, and/or condoning a policy, custom, or practice under which the Deputy

             Defendants committed the aforementioned illegal and wrongful acts.

  289.       On information and belief, Plaintiff alleges that Defendant County, WCSO, and

             its Policymakers are each liable for the injuries and damages sustained by Plaintiff

             as they knew, or should have known, the customs, practices, policies would

             enable the unlawful and unconstitutional acts of the Deputy Defendants.

  290.       As a result of all Defendants’ acts and omissions as described, Mitchell suffered a

             traumatic and brutal assault by the Deputy Defendants that led to life-altering

             injuries.

  291.       Defendants each committed the aforementioned acts and omissions knowingly,

             willfully, maliciously and with the expressed intent to harm Mitchell and

             conscious or reckless disregard for the harm that resulted from the assault. By

             reason thereof, Plaintiff seeks punitive and exemplary damages from Defendants,

             in an amount according to proof at trial.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 50
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 51 of 58




              COUNT VII: NEGLIGENCE AND GROSS NEGLIGENCE
              RAMSEY MITCHELL AGAINST A&E NETWORK AND
                         BIG FISH ENTERTAINMENT

  292.       Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.

  293.       Defendants A&E Network and Big Fish Entertainment acted negligently in the

             development, production, shooting, editing, release and handling of Plaintiff as a

             subject on Live PD.

  294.       Defendant A&E Network and Big Fish Entertainment owed Plaintiff a duty to

             exercise reasonable care in the editing, production, shooting, editing, release and

             handling of Plaintiff’s image and likeness on national television.

  295.       The injuries Plaintiff sustained and resulting damages were directly and

             proximately caused by the negligence of A&E Network and Big Fish

             Entertainment. Defendant breached its duty by developing, producing, shooting,

             editing, releasing and handling Plaintiff’s image and likeness in such a way as to

             portray him as a drug addict, despite no evidence to suggest Plaintiff was a drug

             addict.

  296.       Defendants’ production and handling of Plaintiff’s image and likeness was done

             in accordance with Defendant’s pattern and practice of encouraging deputies on

             Live PD to engage in excessive force which led to Plaintiff’s assault and serious

             injuries.

  297.       Defendants’ production of Live PD in Williamson County involved encouraging

             deputies to seek out encounters that would make for entertaining television. In the

             event that an encounter was not entertaining enough, Defendant’s production




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 51
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 52 of 58




             would encourage deputies to engage in dangerous police tactics, including the use

             of excessive force.

  298.       Defendants conspired with Defendants County, Chody and the Deputy

             Defendants to encourage deputies to engage in excessive force for the chance to

             be featured on Live PD and be labeled a “Wilco badass” and “Rockstar” due to

             the high cable television ratings surrounding Live PD.

  299.       Defendants’ desire for high ratings and entertaining content created an

             environment where Plaintiff was subjected to harassment and physical and mental

             harm. The harm continued with the airing of Plaintiff’s image and likeness on

             Live PD with the episode that sought to criminalize Plaintiff in a situation in

             which he was the victim.

  300.       Defendants’ desire for high ratings and entertaining content further created an

             environment that encouraged the Deputy Defendants and Defendant Chody to

             prey on the vulnerabilities of those under their control for the purpose of earning

             revenue and profit.

  301.       Defendants’ desire for high ratings and entertaining content allowed for the

             national broadcasting of law enforcement brutally assaulting Plaintiff for the

             purpose of earning revenue and profit.

  302.       Defendants failed to take into account the WCSO’s history of misconduct, and the

             Deputy Defendants’ history of misconduct and excessive force, when Defendants

             decided to continue filming and broadcasting the Deputy Defendants on patrol.

             This occurred even after the County had terminated its access agreement with Big




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 52
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 53 of 58




             Fish Entertainment. This had the effect of further encouraging the Deputy

             Defendants to engage in excessive force.

  303.       Defendants continued to allow the filming of Live PD in Williamson County even

             after the County terminated the access agreement and issued a cease and desist

             letter.

  304.       Defendants and their Live PD crew forced Plaintiff to wait in his car despite

             already having been pulled over by law enforcement. Defendants had a policy and

             practice of ensuring that a film crew arrived on scene to film the Deputy

             Defendants in their encounters, even if it meant delaying an interaction

             surrounding a traffic stop.

  305.       Defendants failed to act as reasonably prudent people or entities would act under

             the circumstances.

  306.       Defendants failed to obtain a signed media release from Plaintiff yet continued

             with the unaltered production and airing of Plaintiff’s image and likeness, without

             Plaintiff’s consent and without obscuring Plaintiff’s face, image, and likeness on

             national television. Defendants’ actions were done intentionally because of the

             “exciting” nature of the encounter with Plaintiff.

  307.       Defendants created an unreasonably dangerous environment that encouraged and

             caused the harm complained of herein.

     COUNT VIII: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
   RAMSEY MITCHELL AGAINST WILLIAMSON COUNTY, ROBERT CHODY,
 ZACHARY CAMDEN, MARK LUERA, JAMES JOHNSON, CHARLES DUVAL AND
                        LORENZO HERNANDEZ

  308.       Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.



PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 53
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 54 of 58




  309.       Defendants intentionally and/or recklessly engaged in extreme and outrageous

             conduct that caused Plaintiffs severe emotional distress.

  310.       The intentional and/or reckless conduct of Defendants against Plaintiff was

             extreme and outrageous. The use of excessive force, the County’s policies and

             procedures encouraging such use of force, and Defendants’ desire for appearances

             on Live PD was so outrageous in character, and so extreme in degree, as to

             go beyond all possible bounds of reason.

  311.       The conduct of Defendants did cause Plaintiff emotional distress by the use of

             excessive force and the national broadcast of Plaintiff’s assault without Plaintiff’s

             permission to air his image or likeness.

  312.       The emotional distress suffered by Plaintiff was severe. Plaintiff has developed

             extreme anxiety surrounding his assault and the public nature of the incident

             given Live PD’s involvement. Furthermore, the distress and physical and mental

             injuries he suffered while being incarcerated for after this encounter was severe.

  313.       As a direct result of the illegal conduct of Defendants, Plaintiff has suffered injury

             and damages.

                      COUNT IX: CIVIL CONSPIRACY
                RAMSEY MITCHELL AGAINST ALL DEFENDANTS

  314.       Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.

  315.       Deputy Defendants, Defendant Chody, A&E Network and Big Fish Entertainment

             entered into an agreement or understanding, explicitly or implicitly, for the

             purpose of injuring Plaintiff by:




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 54
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 55 of 58




          a. Encouraging deputies to use excessive force, behave unlawfully and improperly

             during interactions with the public for the purpose of producing entertaining

             television within the Live PD program;

          b. Collectively deciding that more entertaining content would need to be generated

             by Williamson County in order for Live PD to continue filming within the

             County;

          c. Designating certain deputies, including Deputy Defendants, as Live PD “stars”

             who would focus their duties on assignments with Live PD;

          d. Airing video footage on national television of Plaintiff being arrested, assaulted

             and being characterized as a “druggie” for the purpose of generating profit for

             A&E Network and Big Fish Entertainment;

          e. Airing video footage on national television of Plaintiff being arrested, assaulted

             and being characterized as a “druggie” despite Plaintiff’s refusal to sign a media

             release form; and

          f. Such other conduct as the evidence may show.

                                       VI.     DAMAGES

  316.       Plaintiff hereby incorporates all preceding paragraphs as if fully stated herein.

  317.       Actual damages. Defendants’ acts and/or omissions were a proximate cause and

             the moving force behind the following actual damages suffered by the Plaintiff

             and Defendants should be held jointly and severally liable for the following

             damages:

          a. Ramsey Mitchell (Excessive Force)

                  i. Actual Damages;



PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 55
         Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 56 of 58




                  ii. Disfigurement;

                  iii. Conscious pain and mental anguish suffered by Ramsey Mitchell;

                  iv. Mental anguish and emotional distress sustained as a result of Defendant

                      Lordi’s excessive force.

Punitive/Exemplary Damages against all Defendants. Punitive/exemplary damages are

recoverable under section 1983 when the conduct is shown to be motivated by evil motive or

intent, or when it involves reckless or callous indifference to the federally protected rights of

others. Here, the conduct of the Deputy Defendants, Defendant Chody and Big Fish

Entertainment was done with evil motive or intent, or at the very least, was reckless or

callously indifferent to the federally protected rights of the Plaintiff. As such, Plaintiff

requests punitive and exemplary damages to deter this type of conduct in the future.

  318.          Prejudgment and post judgment interest.

  319.          Costs of court.

  320.          Reasonable and necessary attorney’s fees incurred by the Plaintiff through trial,

                and reasonable and necessary attorney’s fees that may be incurred by Plaintiff for

                any post-trial proceedings, or appeal, interlocutory or otherwise, pursuant to 42

                U.S.C. § 1988.

  321.          Plaintiff seeks unliquidated damages in an amount that is within the

                jurisdictional limits of the court.

                                     VII.    TRIAL BY JURY

  322.          Plaintiff has paid a jury fee and demands trial by jury.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 56
          Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 57 of 58




                                           VIII. PRAYER

                 WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants

be cited to appear and answer herein; that upon final trial hereof Plaintiff recovers judgment

from Defendants; actual damages, exemplary damages, pre-judgment interest at the legal rate;

interest on said judgment at the legal rate; costs of court; and such other and further relief, both

general and special, at law and in equity, to which Plaintiff is justly entitled.



                                                       Respectfully Submitted,


                                                            By: /s/ Blerim Elmazi
                                                            Blerim Elmazi, Esq.
                                                            State Bar No. 24118375
                                                            ELMAZI LAW FIRM, PLLC
                                                            1910 Pacific Avenue, Suite 8000
                                                            Dallas, Texas 75201
                                                            Telephone: (817) 734-2949
                                                            Blerim@ElmaziLaw.com
                                                           (Pro Hac Vice Petition Forthcoming)

                                                           /s/ Adam Malik
                                                           Adam A. Malik
                                                           State Bar No. 24094151
                                                           MALIK & ASSOCIATES, PLLC
                                                           P.O. Box 110251
                                                           Carrollton, TX 75011
                                                           Telephone: (214) 881-2100
                                                           AMalik@MalikFirm.com
                                                           (Local Counsel)

                                                           ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 57
          Case 1:21-cv-00388-RP Document 1 Filed 05/03/21 Page 58 of 58




                                 CERTIFICATE OF SERVICE

I hereby certify that on May 3, 2021, the foregoing pleading was filed with the clerk of the court

for the U.S. District Court, Western District of Texas, using the electronic case filing system of

the court. The electronic case filing system sent a “Notice of Electronic Filing” to all attorneys of

record who have consented in writing to accept this Notice as service of documents by electronic

means.



                                                              /s/ Blerim Elmazi
                                                                 Blerim Elmazi




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 58
